Name: Council Regulation (EEC) No 8/85 of 19 December 1984 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200-nautical-mile zone off the coast of the French department of Guyana
 Type: Regulation
 Subject Matter: fisheries;  America
 Date Published: nan

 1 . 1 . 85 Official Journal of the European Communities No L 1 / 73 COUNCIL REGULATION (EEC) No 8 / 85 of 19 December 1984 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200-nautical-mile zone off the coast of the French department of Guyana THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas fishing licences calculated on the basis of scientific advice have been issued to non-member countries whose vessels fish in the zone off the said department ; Whereas , therefore , a number of those licences are subject to changes on the basis of that scientific advice ; Whereas the technical and control measures applicable under Regulation (EEC ) No 1499 / 84 should be maintained ; Whereas the measures applicable in 1985 to vessels flying the flag of certain non-member countries will come into effect as from 1 January 1985 ; whereas the very short period of time now remaining before they come into effect means that an initial period of application , limited in time , will have to be provided for in order to enable the Council to confirm , before the end of that period , the decisions taken , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas under the terms of Article 2 of Regulation (EEC ) No 170 / 83 it is incumbent upon the Council to formulate , in the light of the available scientific advice the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation ; Whereas since 1977 the Community has operated a system of conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200-nautical-mile zone off the coast of the French department of Guyana most recently laid down by Council Regulation (EEC ) No 1449 / 84 ( 2 ); whereas the latter Regulation expires on 31 December 1984 ; Whereas the continuity of the system should be assured , in particular by maintaining the restriction on shrimp fishing in the zone in order to conserve the stock and ensure adequate profitability for the fishermen concerned ; Whereas the shrimp-processing industry based in the French department of Guyana depends on landings from vessels of non-member countries operating in the fishing zone off that department ; Whereas , therefore , it is necessary to ensure that those vessels which are under contract to land their shrimp catches in the French department of Guyana can continue to fish ; HAS ADOPTED THIS REGULATION : Article 1 Vessels flying the flag of one of the countries listed in Annex I shall be authorized , during the period from 1 January to 31 December 1985 to fish for the species listed in the said Annex in the part of the 200-nautical-mile fishing zone off the coast of the French department of Guyana that lies more than 12 nautical miles from the base lines , in conformity with the conditions laid down in this Regulation . Article 2 1 . Fishing in the fishery zone referred to in Article 1 shall be subject to the possession on board of a licence , issued by the Commission on behalf of the Community , and to the observance of the conditions set out in that licence and the control measures and other provisions regulating fishing activities in that zone . 2 . Where no application for the grant of a licence has been submitted within a period of 30 days from the date of entry into force of this Regulation , the Commission , at the request of the French authorities , may issue licences to the shipowners of the relevant non-member countries on the basis of the contracts carrying the endorsement referred to in Article 7 ( 2 ). (') OJ No L 24 , 27 . 1 . 1983 , p . 1 . ( 2 ) OJ No L 145 , 31 . 5 . 1984 , p . 1 . No L 1 / 74 Official Journal of the European Communities 1 . 1 . 85 4 . All licences referred to in paragraph 1 issued to vessels of a non-member country shall cease to be valid as soon as it is established that the quota laid down in point 2 of Annex I for that country has been used up . 3 . The registration letters and numbers of a vessel in possession of a licence must be clearly marked on both sides of the prow and on both sides of the superstructure at the most visible point . The letters and numbers must be painted in a colour that contrasts with the colour of the hull or superstructure and must not be effaced , altered , covered or masked in any other way . Article 5 1 . Licences may be issued for the fishing of species other than shrimps to vessels flying the flag of one of the countries listed in point 3 of Annex I. The maximum number of such licences for each country shall be as specified in point 3 of Annex I. Article 3 1 . The maximum number of licences , as well as the maximum number of temporary renewable licences that may be issued for shrimp fishing on the basis of scientific advice to vessels flying the United States or Japanese flag and which are under contract to land all their catches in the French department of Guyana , is specified in point 1 of Annex I. 2 . The licences referred to in paragraph 1 shall cease to be valid when the contract stipulating the obligation to land the catches comes to an end , and in any event not later than 31 December 1985 . 2 . Licences for fishing thunnidae shall be granted subject to an undertaking by the owner of the vessel concerned to permit an observer to come aboard at the Commission's request . 3 . Licences for fishing snapper shall be granted subject to the twofold undertaking by the owner of the vessel concerned :  to land 50 % of the catches in the French department of Guyana or 75 % for the case mentioned at point 3 ( b ) in Annex I ,  to permit an observer to come aboard at the Commission's request . The duration of the validity of temporary licences shall be limited to three-month periods . 3 . The number of licences referred to in paragraph 1 may be revised if the scientific advice states that there has been a substantial change in stocks . Article 4 1 . Licences may be issued for shrimp fishing to vessels which fly the flag of one of the countries listed in point 2 of Annex I. The catch quantities authorized under such licences , the maximum number of licences and the maximum number of days at sea during which such licences are valid shall be as specified for each country in point 2 of Annex I. Article 6 1 . The following information shall accompany applications for licences submitted to the Commission : ( a ) name of the vessel ; ( b ) registration number ; ( c ) external identification letters and numbers ; ( d ) port of registration ; ( e ) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; ( g ) engine power ; ( h ) call sign and radio frequency ; ( i ) intended method of fishing ; ( j ) species intended to be fished ; ( k ) period for which a licence is requested . 2 . Each licence shall be valid for one vessel only . Where several vessels are taking part in the same fishing operation , each vessel must be in possession of a licence . 2 . The licences referred to in paragraph 1 shall be issued on the basis of a fishing plan submitted by the authorities of the country concerned , approved by the Commission and not exceeding the limits for the country concerned specified in point 2 of Annex I. 3 . The period of validity of each of the licences referred to in paragraph 1 shall be limited to the fishing period provided for in the fishing plan on the basis of which the licence was issued . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 75 Article 10 1 . Shrimp fishing in the fishing zone referred to in Article 1 shall be prohibited in waters less than 30 metres deep . 2 . Except for the taking of shrimp by-catches by vessels using a trawl , only vessels using long lines shall be permitted to fish for species other than shrimp . Article 1 1 A log-book , a model of which appears in Annex II , shall be completed after each fishing operation . A copy of this log-book shall be sent to the Commission within 30 days of the last day of each fishing trip . Article 7 1 . To obtain a licence as referred to in Article 3 , proof must be produced , in respect of each of the vessels concerned , that a valid contract exists between the shipowner applying for the licence and a shrimp-processing undertaking situated in the French department of Guyana and that it includes an obligation to land all catches of shrimps from the vessel concerned in that department so that they may be processed , packed and stored in that undertaking's plant . 2 . The contract referred to in paragraph 1 must be endorsed by the French authorities , which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanan economy , as well as with the entry into service of shrimp fishing vessels registered in Guyana . 3 . Where the endorsement referred to in paragraph 2 is refused , the French authorities shall give notification of this refusal and state there reasons for it to the party concerned and the Commission . Article 8 1 . To obtain a licence for snapper fishing as referred to in Article 5 , proof must be produced , in respect of each of the vessels concerned , that a valid contract exists between the shipowner applying for the licence and a processing undertaking situated in the French department of Guyana and that it includes an obligation to land 50 or 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant . 2 . The contract referred to in paragraph 1 must be endorsed by the French authorities , which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guyanan economy . 3 . Where the endorsement referred to in paragraph 2 is refused , the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and the Commission . Article 9 1 . A licence application shall be submitted at least one month before the desired date of commencement of validity . 2 . Licences may be cancelled with a view to the issuing of new licences . Such cancellation shall take effect on the first day of the month following that in which the licences are returned to the Commission . New licences shall be issued in accordance with paragraph 1 . Article 12 1 . The master of each vessel in possession of a licence referred to in Articles 4 and 5 shall observe the special conditions set out in Annex III , and in particular the obligation to forward the information specified in the Annex via the radio station indicated therein . These conditions shall form an integal part of the licence . 2 . The master of each vessel in possession of a licence as referred to in Article 3 shall , on landing the catch after each trip , submit to the French authorities a declaration , for whose accuracy the master alone is responsible , stating the quantities of shrimp caught and kept on board since the last declaration . This declaration shall be made using the form of which a model appears in Annex IV . Article 13 1 . The French authorities shall take all appropriate measures to verify the accuracy of the declarations referred to in Article 12 ( 2 ), by checking them in particular against the log-book referred to in Article 11 . The declaration shall be signed by the competent official after it has been verified . 2 . The French authorities shall ensure that all landings of shrimps in the French department of Guyana by vessels in possession of a licence as referred to in Articles 3 and 5 ( 3 ) shall be the subject of a declaration as referred to in Article 12 ( 2 ). 3 . Before the end of each month , the French authorities shall send to the Commission all the declarations referred to in paragraph 2 relating to the preceding month . No L 1 / 76 Official Journal of the European Communities 1 . 1 . 85 Article 14 1 . The French authorities shall take appropriate measures to ensure control of the implementation of this Regulation , including the regular inspection of vessels . 2 . Where an infringement is formally ascertained , the French authorities shall , without delay , inform the Commission of the name of the vessel concerned and of any action they may have taken . withdrawn under this Article or which has fished without a licence in the zone referred to in Article 1 . Article 16 1 . If, for a period of one month , the Commission receives no communication as referred to in Article 12 ( 1 ) concerning a vessel in possession of a licence referred to in Articles 4 and 5 , the licence of such vessel shall be withdrawn . 2 . If, for a period of one month , a vessel in possession of a licence as referred to in Article 3 has made no use of it , the licence of such vessel shall be withdrawn , except:  if the vessel is under repair ,  in cases of force majeure . Article 17 The period of validity of licences valid on 3 1 December 1984 pursuant to Article 1 of Regulation (EEC) No 1499 / 84 may be extended, at the request of the authorities of the country concerned , until 31 January 1985 . Licences thus extended shall be counted against the number of corresponding licences laid down in Annex I for the duration of the extension without that total being exceeded . Article 18 This Regulation shall enter into force on 1 January 1985 . It shall apply until 20 January 1985 , subject to the Council 's taking a decision before that date . Article IS 1 . Licences for vessels which have not complied with the obligations provided for in this Regulation , including the obligation to land all or part of the catches laid down in a contract as referred to in Articles 7 and 8 may be withdrawn . 2 . Where a vessel fishes without a valid licence in the zone referred to in Article 1 , and where that vessel belongs to a shipowner or is managed by a natural or legal person who has or exercises the management of one or more other vessels to which licences have been issued , one of those licences may be withdrawn . 3 . A vessel which has failed to comply with the obligations provided for in this Regulation , or with the landing obligation laid down in a contract as referred to in Articles 7 and 8 , shall not be granted a licence for a period of from four to 12 months from the date when the infringement was committed . 4 . No licence shall be issued during the period referred to in paragraph 3 to a vessel belonging to a shipowner who also owns a vessel whose licence has been This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1984 . For the Council The President P. O'TOOLE 1 . 1 . 85 Official Journal of the European Communities No L 1 / 77 ANNEX I 1 . Licences referred to in Article 3 Vessels flying the flag of Maximum number of licences Of which : maximum number of renewable licences USA Japan j 58 j 2 . Licences referred to in Article 4 Vessels flying the flag of Quantity of authorized catches in tonnes Maximum number of vessels with a licence Maximum number of days at sea Barbados token entry token entry token entry Guyana token entry token entry token entry Surinam 130 16 1 200 Trinidad and Tobago 60 8 600 3 . Licences referred to in Article 5 Species Vessels flyingthe flag of Maximum number of licences ( a ) Tuna Japan token entry ( b ) Snappers and others Korea Venezuela Barbados token entry 10 if they land 50 % of the snapper catches in the French department of Guyana 15 if they land 75 % of the snapper catches in the French department of Guyana 5 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II FICHE DE PECHE LOG BOOK 1 . 1 . 85 Official Journal of the European Communities No L 1 / 79 ANNEX III Special conditions 1 . Vessels in possession of a licence referred to in Articles 4 and 5 must communicate information to the Commission of the European Communities in Brussels (address : telex 24189 FISEU-B) via the Cayenne radio station (call sign FFI) at the following times : (a) on each entry into zones extending up to 200 nautical miles off the coast of the French depart ­ ment of Guyana, hereinafter called ' the zone' ; (b) whenever leaving the zone ; (c) whenever entering a port of a Member State ; (d) whenever leaving a port of a Member State ; (e) every week in respect of the previous week from the date of entry into the zone referred to in (a) or from the date of leaving the port referred to in (d). 2. Communications transmitted in accordance with the conditions of the licence at the times speci ­ fied in 1 above should include the following particulars , where appropriate , and should be trans ­ mitted in the following order :  name of vessel ,  radio call sign ,  licence number,  chronological number of the transmission for the trip in question ,  indication of which of the types of transmission , as set out in paragraph 1 , is involved,  date ,  time,  geographical position ,  for vessels in possession of a licence referred to in Article 3 , the activity of the vessel during the period (under way, fishing, at anchor, in harbour, unloading, under repair, others),  quantity of each species caught during the fishing operation (in kilograms),  quantity of each species caught since the previous transmission of information (in kilograms),  the geographical coordinates of the position where the catches were made,  quantities of catches , by species, transferred to other vessels ( in kilograms) since the previous information ,  the name, call sign and, where applicable , licence number of the vessel to which the catch was transferred,  the master's name . 3 . The following code must be used in reporting species caught in accordance with paragraph 2 : S : Brown shrimp (Penaeidae) ; Z : Tunny ; R : Other . 4 . In cases where , for reasons of force majeure, the communication cannot be transmitted by the vessel in possession of a licence , the message may be transmitted by another vessel on behalf of the former . No L 1 / 80 Official Journal of the European Communities 1 . 1 . 85 ANNEX IV Declaration pursuant to Article 12 (2) LANDING DECLARATION ( ) (') One copy is kept by the master, one copy is kept by the control officer, and one copy is to be sent to the Commission of the European Communities .